DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 10, 12, 13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2, 4 and 12, each recites “to said”, which appears to be incomplete. Claim 3 depends on 2; claim 5 depends on claim 4; and claim 13 depends on claim 12.
Claims 10 and 18-19, each recites the limitation "the bristles" in line 1. Claim 20 recites the limitation "the animal hair" in line 1. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang [U.S. 2017/0165386 A1] in view of Georgeson [U.S. 10,328,166], Dalton [U.S. 2010/0193709 A1], and Ortamala [U.S. 6,813,848 B2].
Regarding claims 1 and 11, Huang discloses a kit [body 1] for the conversion of a tablet charging storage cart to tablet and virtual reality headset charging and sterilization storage cart wherein said kit comprising: at least one cabinet draw [carrier 12] insert with tablet cradles [tablet 4 in 121 and 122]; at least one cabinet draw [carrier 12] insert with cradles [121, 122]; ultraviolet lights [ultraviolet lamp tubes 312]; at least one ultraviolet light module [lamp set 31] having ultraviolet light; at least one power supply [2, 32]; a wiring harness [PCB 321 with cable, paragraph 0023] for ultraviolet light modules; a fan [25, paragraph 0022]; an electronic controller [a switch 323 for power control]; a timer [paragraph 0026]; an indicator light [24, paragraph 0022] (figures 1-8, paragraphs 0020-0026).
However, Huang does not clearly disclose the headset, the audible alert, and the at least one brush for cleaning.
Georgeson [U.S. 10,328,166] teaches UV LED and headset 50 (abstract, figures 1-2).
Dalton [U.S. 2010/0193709 A1] teaches sanitizing devices using UV light including audible alarm 41 (abstract, paragraphs 0043, 0085).
Ortamala [U.S. 6,813,848 B2] teaches the brushes [6] clean the lamps [1] (figures 1-3, column 1 lines 18-21, column 2 lines 13-25).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the kit of Huang with the headset, the audible alert, and the brush for cleaning as taught by Georgeson, Dalton and Ortamala for purpose of providing an advantageous way of providing the user a means to ascertain emanating UV light during operation of the device.
Regarding claims 2-5 and 12-13, Huang discloses carriers [12, 121 and 122], but does not clearly teach the clear plastic floor and the clear plastic floor is selected from the group consisting of plexiglass, PETG and acrylic. These are considered of choosing any known materials. While, Ortamala teaches the brushes [6] clean the lamps [1].
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to choose any known materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claims 6-9 and 14-17, Huang discloses a plurality of ultraviolet lamp tubes 312 having operating wavelength between 100 to 280 nm (paragraph 0023). While Georgeson teaches UV LED.
Regarding claims 10 and 18-20, Huang and Ortamala teach the brush, but do not clearly shows the brush is selected from the group consisting of nylon, polyester, polyester and nylon blend, pig hair, horsehair, and squirrel fur.
These are considered of choosing any known materials. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to choose any known materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trabalka et al. U.S. 8,597,588 B1 discloses apparatus and method for sanitizing headsets during a period of non-use by placing the headsets on a support construct in the form of a rack within which there is a source of ultraviolet radiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875